HAVRANEK, Judge
(concurring in part and dissenting in part):
I agree with Judge DUIGNAN and Chief Judge McCLELLAND that Appellant’s guilty plea to consensual sodomy was improvident and that the conviction entered on the plea must be set aside. I disagree, however, that this Court may not reassess Appellant’s sentence.
Appellant pleaded guilty to and was convicted of one charge and specification of sod*656omy, in violation of Article 125, Uniform Code of Military Justice (UCMJ), and one charge and specification of assault consummated by a battery, in violation of Article 128, UCMJ. The military judge sentenced Appellant to confinement for thirteen months, reduction to E-l, and a bad-conduct discharge, and the Convening Authority approved the sentence as adjudged. This Court subsequently reduced Appellant’s sentence to confinement for eleven months, reduction to E-2, and a bad-conduct discharge.
As a result of this Court’s present decision to set aside Appellant’s conviction for sodomy, Appellant now stands convicted of a single charge and specification of assault consummated by a battery. The maximum punishment for one specification of assault consummated by a battery is a bad-conduct discharge, forfeiture of all pay and allowances, and confinement for six months. Manual for Courts-Martial, United States (2012 ed.), pt. IV, para. 54.e.(2). Because Appellant’s sentence of confinement for eleven months exceeds this maximum, it must be modified.
This Court may reassess Appellant’s sentence if it can be reasonably certain as to the minimum severity of the sentence Appellant would have received at the time of his original sentencing hearing if convicted of a single specification of assault consummated by battery. United States v. Sales, 22 M.J. 305, 307 (C.M.A.1986). If the Court cannot be reasonably certain, then it “should not reassess the sentence but should order resentencing at the trial level.” Id. at 307 n. 3.
In his concurring opinion in United States v. Moffeit, Judge BAKER identifies three factors that make a Court of Criminal Appeals “more likely to be certain” of the minimum severity of the sentence that an appellant would have received at the time of his original sentencing hearing. 63 M.J. 40, 43 (C.A.A.F.2006) (Baker, J., concurring). First, a Court of Criminal Appeals is more likely to be certain when an appellant chose to be sentenced at the trial level “by military judge alone” rather than by “a panel of members.” Id. Second, when an appellant’s affirmed convictions are for offenses with which the court is familiar and experienced. Id. Third, when there are no significant “changes in the penalty landscape” (e.g., different aggravating or mitigating circumstances) as a result of the changes to the findings of fact and convictions entered at the trial level. Id.; accord United States v. Buber, 62 M.J. 476, 479 (C.A.A.F.2006) (“A dramatic change in the penalty landscape gravitates away from the ability to reassess.” (quotation omitted)).
When a Court of Criminal Appeals reassesses a sentence rather than ordering re-sentencing at the trial level, “it promotes judicial economy, economy of military force, and the government’s and the appellant's] interests in finality.” Moffeit, 63 M.J. at 43 (Baker, J., concurring); accord United States v. Peoples, 29 M.J. 426, 429 (C.M.A.1990) (“[W]e are well aware that it is more expeditious and less expensive for the Court of Military Review to reassess the sentence than to order a rehearing on sentence at the trial level.”). Moreover, sentence reassessment by a Court of Criminal Appeals “is fair in situations where [appellate judges] can indeed reliably determine what the factfinder would have done.” Moffeit, 63 M.J. at 43 (Baker, J., concurring). “Although reassessment does not provide [the appellant] an opportunity to be present or to offer new evidence in mitigation and extenuation, this procedure complies with constitutional requirements, and it has often been employed ... without criticism.” Sales, 22 M.J. at 307 (citation omitted). Sentence reassessment is well established as an efficient and fair procedure for Courts of Criminal Appeals to exercise when granting relief for a prejudicial error. See Peoples, 29 M.J. at 429 (“We have great confidence in the ability of the Court of Military review to reassess sentences in order to purge the effects of prejudicial error at trial.”).
In this case, I am confident that the Court can perform a sentence reassessment and need not return the case to the Convening Authority for resentencing. I find that the Court can be reasonably certain as to the minimum severity of the sentence that Appellant would have received from the military judge at the time of his original sentencing hearing had he stood convicted only of one *657specification of assault consummated by a battery. All three of the factors identified by Judge BAKER in Moffeit are present in this case. First, Appellant entered pleas of guilty and chose a forum of military judge alone. Second, this Court is certainly familiar and experienced with the offense for which Appellant now stands convicted, one specification of assault consummated by battery. This offense is all too common, and understanding its nature does not present unique or complex challenges. See generally United States v. Mason, 45 M.J. 483, 484 (C.A.A.F.1997) (“[M]ilitary judges are presumed to know the law_Certainly, appellate judges of the Courts of Criminal Appeals are deserving of no less a presumption.” (citations omitted)). Finally, the Court’s present decision to set aside Appellant’s conviction for sodomy does not dramatically change the penalty landscape with respect to Appellant’s conviction for assault consummated by a battery. The Court set aside Appellant’s conviction for sodomy because the military judge erred in conducting a plea examination dialogue with Appellant before accepting Appellant’s guilty plea. The facts underlying Appellant’s conviction for assault consummated by a battery are exactly the same now as they were at the time Appellant was originally sentenced. Because the facts of the case remain unchanged, I conclude that there is no significant change in the penalty landscape.
Based on the facts of this case, I am reasonably certain that Appellant would have received a sentence at least as severe as confinement for four months, reduction to E-2, and a bad-conduct discharge at the time of his original sentencing hearing. I am convinced that Appellant’s conduct in assaulting one of his former recruits was of sufficient severity and of such detriment to the United States Coast Guard that he would receive, at a minimum, a sentence that would include confinement for four months, reduction to E-2, and a bad-conduct discharge. As a Company Commander, Appellant was responsible for indoctrinating new recruits into the customs and practices of military life. (R. at 41.) As a Company Commander, Appellant “served in a role of ‘parent, teacher, supervisor, [and] mentor.’ ” (R. at 45.) Military courts have long recognized the “special relationship between non-commissioned officers and trainees.” United States v. Simpson, 58 M.J. 368, 377 (C.A.A.F.2003). Abuse of the trust and respect arising from this relationship does serious damage to morale and discipline.
In this ease, although the victim was no longer Appellant’s Company Commander at the time of the assault, the assault must still be viewed in the context of the unique trainer-trainee relationship that existed between Appellant and the victim. Even after a formal training relationship has ended, a Company Commander remains a role model and paragon of military values in the eyes of his former trainees. Review of the record leaves no doubt that the victim continued to hold Appellant in particular esteem even after his training ended. There is also no doubt that Appellant’s assault deeply disillusioned the victim and caused him to lose faith in the Coast Guard ethos. Appellant testified that the victim explained after the assault that everything that Appellant taught “at boot camp was out of the window.” (R. at 66.) This testimony illustrates the point that a Company Commander/trainer’s unlawful conduct undermines the entire military training system regardless of whether it occurs during a formal trainer-trainee relationship or not. While Appellant did not violate the letter of the special rules that applied to trainer-trainee relationships, I find that he certainly “violated ... the spirit of what was required of him as a military instructor,” United States v. Dowlat, 28 M.J. 958, 961 (A.F.C.M.R.1989), and I believe that the military judge responsible for sentencing him would have considered this information even if Appellant stood convicted only of assault consummated by a battery. In light of the facts of this case, as elicited during the providence inquiry, I am reasonably certain that the military judge would have imposed a sentence at least as severe as four months confinement, reduction to E-2, and a bad-conduct discharge.
*658Given the circumstances of this case, I “perceive no reasonable possibility of benefit to [Appellant]” by remanding this case to the Convening Authority for a rehearing on sentence. United States v. Rushing, 11 M.J. 95, 98 (C.M.A.1981). Accordingly, I would reassess Appellant’s sentence now.
For the foregoing reasons, I dissent from the majority’s decision not to reassess the sentence.